 


113 HRES 649 RH: Directing the Secretary of Defense to transmit to the House of Representatives copies of any emails in the possession of the Department of Defense or the National Security Agency that were transmitted to or from the email account(s) of former Internal Revenue Service Exempt Organizations Division Director Lois Lerner between January 2009 and April 2011.
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 125
113th CONGRESS 
2d Session 
H. RES. 649
[Report No. 113–547] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2014 
Mr. Stockman submitted the following resolution; which was referred to the Committee on Armed Services 
 

July 22, 2014
Additional sponsor: Mr. Jones


July 22, 2014
Referred to the House Calendar and ordered to be printed

RESOLUTION 
Directing the Secretary of Defense to transmit to the House of Representatives copies of any emails in the possession of the Department of Defense or the National Security Agency that were transmitted to or from the email account(s) of former Internal Revenue Service Exempt Organizations Division Director Lois Lerner between January 2009 and April 2011. 
 
 
 That the House of Representatives direct the Secretary of Defense to transmit to the House of Representatives, no later than 14 days after the date of the adoption of this resolution, copies of any electronic communication in the possession of the Secretary, the Director of the National Security Agency, or any office that reports to the Secretary or the Director that was transmitted to or from any electronic mail account(s) used by former Internal Revenue Service Exempt Organizations Division Director Lois Lerner at any time between January 1, 2009, and April 30, 2011.
 

July 22, 2014
Referred to the House Calendar and ordered to be printed
